

	

		II

		109th CONGRESS

		1st Session

		S. 1800

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Ms. Snowe (for herself,

			 Mr. Rockefeller, and

			 Mr. Bunning) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to extend the

		  new markets tax credit.

	

	

		1.Short titleThis Act may be cited as the

			 New Markets Tax Credit Reauthorization

			 Act of 2005.

		2.Extension of new

			 markets tax credit

			(a)Extension

				(1)In

			 generalParagraph (1) of section 45D(f) of the Internal Revenue

			 Code of 1986 (relating to new markets tax credit) is amended to read as

			 follows:

					

						(1)In

				generalThere is a new markets tax credit limitation of

				$3,500,000,000 for each of calendar years 2008 through

				2012.

						.

				(2)Conforming

			 amendmentParagraph (3) of section 45D(f) of such Code is amended

			 by striking 2014 and inserting 2019.

				(b)Inflation

			 adjustmentSubsection (f) of section 45D of such Code is amended

			 by inserting at the end the following new paragraph:

				

					(4)Inflation

				adjustment

						(A)In

				generalIn the case of any calendar year beginning after 2008,

				the dollar amount in paragraph (1) shall be increased by an amount equal

				to—

							(i)such dollar

				amount, multiplied by

							(ii)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year, determined by substituting calendar year 2007 for

				calendar year 1992 in subparagraph (B) thereof.

							(B)Rounding

				ruleIf a dollar amount in paragraph (1), as increased under

				subparagraph (A), is not a multiple of $1,000,000, such amount shall be rounded

				to the nearest multiple of

				$1,000,000.

						.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2007.

			

